NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TOTOLOIKING JOINT VENTURE,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,dant-Appellee.
2010-5037, -5167
Appeals from the United States Court of Federal
Claims in case no. 09-CV-104, Judge Christine O.C.
Mi1ler.
ON MOTION
Bef0re SCHALL, Circuit Judge.
0 R D E R
Upon consideration of the appellant's unopposed mo-
tion to consolidate the two above-captioned appeals, and
to permit the filing of a supplemental opening brief by the
appellant,
IT ls ORDERED THAT:

TOTOLO/KING JOINT VENTURE V. US 2
(1) The motions are granted The revised official cap-
tion is reflected above.
(2) The appellant may file a supplemental opening
brief addressing only its arguments in appeal 2010-516'7.
That brief should not exceed 6,151 words and is due
within 30 days of the date of filing of this orde1'. Fo1low-
ing that, all briefing is consolidated and the United
States' brief addressing both appeals is due within 40
days of the date of service of the appellant's supplemental
opening brief
FoR THE CoURT
mg 2 9 mm /s/ J an Horbal3§
Date J an Horbaly
Clerk
cc: Jarnes Edward Krause, Esq.
John S. Groat, Esq. ‘ 1 n
¢.,..§gg;   mt
ss me 
0GT 29 2010
.|AN HORBALY
CLER_K
',j. _____ __